Case 18-70870-JAD     Doc 207    Filed 02/18/21 Entered 02/18/21 17:53:23      Desc Main
                                Document      Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE:

 LARRY FREDERICK and                            Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                                Chapter 11
              Joint Debtors,
                                                Document No.
 LARRY FREDERICK and
 SHARON FREDERICK,                              Related to Doc. Nos.: 184, 186, & 200

              Movants,                          ZOOM SALE HEARING Date and Time:
                                                March 16, 2021 at 10:00 a.m.
       vs.

 M&T BANK, THE UNITED STATES OF
 AMERICA FARM SERVICE AGENCY,
 CARGILL, INC., SUSQEHANNA
 COMMERCIAL FINANCE, INC.,
 GROWMARK FS, LLC, FS FINANCIAL
 SERVICES, LLC, WELLS FARGO
 VENDOR FINANCIAL SERVICES, LLC,
 BLAIR COUNTY TAX CLAIM BUREAU,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, AND THE INTERNAL
 REVENUE SERVICE,

              Respondents.

      NOTICE OF SALE REGARDING MOTION FOR SALE OF PROPERTY AND
      PERSONAL PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS AND
                           ENCUMBRANCES

       To: Respondents and all Creditors and Parties in Interest of the above named Joint
 Debtors:

       NOTICE IS HEREBY GIVEN THAT Larry Frederick and Sharon Frederick, Joint
 Debtors, have filed a Motion for Sale of Real Property and Personal Property Free and
 Clear of All Liens, Claims and Encumbrances (ECF #184) (the “Sale Motion”) through
 which they seek authority to sell the following parcels of real property and personal
 property:

       a.)    1098 Frederick Road, Martinsburg, PA 16662; Blair County Map Number:
 20.00-09..-009.00-000; Acreage: 161.320;
Case 18-70870-JAD       Doc 207    Filed 02/18/21 Entered 02/18/21 17:53:23          Desc Main
                                  Document      Page 2 of 3



       b.)    1219 Frederick Road, Martinsburg, PA 16662; Blair County Map Number:
 20.00-09..-008.00-000; Acreage: 66.74 (together with 1098 Frederick Road, the
 “Frederick Road Properties”);

       c.)    62 Acre Parcel off of Kensinger Road; Map Number 20.00-12..-001.00-000
 (“Cove Lane”); and

         d.)     Various pieces of farming equipment and livestock. A list of equipment and
 is attached to the Sale Motion as Exhibit A. A list of livestock is attached to the Sale Motion
 as Exhibit B.

         A Zoom Video Conference Hearing is scheduled for March 16, 2021 at 10:00 a.m.
 before Judge Jeffery A. Deller via the Zoom Video Conference Application (“Zoom”). To
 participate in and join a Zoom Hearing, please initiate and use the following link at least
 ten     (10)    minutes     prior   to   the    scheduled     Zoom       Hearing      time:
 https://www.zoomgov.com/j/16009283473, or alternatively, you may use the following
 Meeting ID: 160 0928 3473. All participants are required to appear by Zoom and must
 comply with the Notice of Temporary Modification of Procedures Before the Honorable
 Jeffery A. Deller For Matters Scheduled On or After January 1, 2021, which can be found
 on the Court’s website at http://www.pawb.uscourts.gov/content/judge-jeffery-deller.
 Persons without video conferencing capabilities must immediately contact Chambers
 staff at (412) 644-4710 to make alternative arrangements. Absent emergency
 circumstances, such arrangements must be made no later than three (3) business days
 prior to the hearing.

       On February 5, 2021, this Honorable Court entered an Order Approving Bid
 Procedures and Expense Reimbursement (ECF #200) (the “Bid Procedures Order”).
 Pursuant to the Bid Procedures Order, Competing Bids will be solicited for the
 Frederick Road Properties and Personal Property (together as one lot) and for Cove
 Lane (individually and in bulk with the Frederick Road Properties and Personal
 Property) and the Bankruptcy Court shall determine the highest or best bid for the
 Sale Assets at the Sale Hearing.

         In order to be eligible to bid at the Sale Hearing, each potential bidder must submit
 the following items to Ryan J. Cooney, Robert O Lampl Law Office, 223 Fourth Ave, 4th
 Floor, Pittsburgh, PA 15222 (email: rcooney@lampllaw.com) at least three (3) business
 days prior to the Sale Hearing:

        a.)    A fully executed Asset Purchase Agreement (APA), the form of which is
 attached to the Expedited Motion to Approve Bidding Procedures as Exhibit A (ECF#
 187). In the event that the bidder submits an APA with any terms that are not the same
 as the form APA, those terms must be noted in redline in the executed version of the APA
 submitted by the Debtor;
Case 18-70870-JAD      Doc 207    Filed 02/18/21 Entered 02/18/21 17:53:23         Desc Main
                                 Document      Page 3 of 3



       b.)    An earnest money deposit of $5,000 in cash, a cashier’s check, certified
 check or wire transfer payable to Robert O Lampl as Escrow Agent for Larry and Sharon
 Frederick;

          c.)   Proof, in a form satisfactory to the Joint Debtors, of the bidder’s financial
 ability to consummate its offer; and

        d.)    A bid in the minimum amount of:

               i.     For the Frederick Road Properties plus the Personal Property:
                      $2,150,000.00 plus the assumption of the Debtors’ obligations to
                      Growmark to the extent of Growmark’s allowed secured claim under
                      11 USC §§ 506 and 510, if any, on the Personal Property.

               ii.    For Cove Lane: $860,000.00.

               iii.   For all Sale Assets: $3,010,000.00 plus the assumption of the
                      Debtors’ obligations to Growmark to the extent of Growmark’s
                      allowed secured claim under 11 USC §§ 506 and 510, if any, on the
                      Personal Property.

 Contact Debtors’ Counsel for further information.


 Date of Notice: February 18, 2021                /s/ Robert O Lampl
                                                  ROBERT O LAMPL
                                                  PA I.D. #19809
                                                  JOHN P. LACHER
                                                  PA I.D. #62297
                                                  RYAN J. COONEY
                                                  PA I.D. #319213
                                                  SY O. LAMPL
                                                  PA I.D. #324741
                                                  Counsel for the Debtor
                                                  223 Fourth Avenue, 4th Fl.
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (phone)
                                                  (412) 392-0335 (facsimile)
                                                  Email: rlampl@lampllaw.com
